Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Preliminary Amendment
The preliminary amendment filed on 06/23/2021 has been entered into this application. Claims 8-20 have been added.

Information Disclosure Statement
The information disclosure statement filed on 06/23/2021 has been entered and considered by the examiner.

Drawings
The drawings filed on 06/23/2021, has been accepted for examination. 
 
Allowable Subject Matter
Claims 1-20 are allowed. 
As to claim 1, the prior art of record, taken alone or in combination, fails to disclose or render obvious identifying a percentage of the total number of pixels in each zone of the plurality of zones which meet or exceed the user-defined threshold lumen output by comparing the third lumen output of each pixel to the first lumen output; and 
The closest prior art reference of Yang (11,136,138 B2)(fig. 1) discloses method of obtaining ambient luminance data by a luminance sensing apparatus of an aircraft.
However, Yang fail to disclose, teach or suggest method step of identifying a percentage of the total number of pixels in each zone of the plurality of zones which meet or exceed the user-defined threshold lumen output by comparing the third lumen output of each pixel to the first lumen output; and wherein the step of measuring the first lumen output occurs at a first time, the step of photographing the surface from the second altitude occurs at a second time, and the first time and the second time are separated by no greater than +/- 15 minutes, as claimed and specified in the present application specification.
Additional Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The references listed in the attached form PTO-892 teach of other prior art method of evaluating artificial lighting of a surface.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Isiaka Akanbi whose telephone number is (571) 272-8658.  The examiner can normally be reached on 8:00 a.m. - 4:30 p.m.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/ISIAKA O AKANBI/           Primary Examiner, Art Unit 2886